Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/482,408 filed on September 22, 2021. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 11,165,658.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,165,658 as outlined in the table below:

Examined claim 4
The method of claim 1, wherein the generating is via a neural network.


Examined claim 1

A method for identifying network infrastructure issues, the method comprising:
     detecting a change to a network infrastructure; 


     in response to the detected change, receiving one or more performance indicator values from network components along a route through the network infrastructure including a network component where the change occurred; 
     receiving one or more preceding performance indicator values of the network infrastructure preceding the change; 
     generating a predicted network performance comprising one or more predicted performance indicator values on at least the one or more performance indicator values and the one or more preceding performance indicator values; 

     receiving one or more additional performance indicator values; 

     identifying a degree of deviation between the one or more predicted performance indicator values and the received one or more additional performance indicator values by comparing the one or more predicted performance indicator values and the one or more additional performance indicator values; and 
     in response to the identified degree of deviation exceeding a predetermined threshold, determining a network infrastructure issue.







Patent claim 1

A method for identifying network infrastructure issues, the method comprising:
     detecting a change to a network infrastructure, the change comprising one or more of a software modification or configuration modification; 
     in response to the detected change, receiving one or more performance indicator values from network components along a route through the network infrastructure including a network component where the change occurred; 
     receiving a network snapshot comprising one or more preceding performance indicator values of the network infrastructure preceding the detected change; 
     generating, by a neural network, a predicted network performance comprising one or more predicted performance indicator values based on inputs to the neural network including at least the received one or more performance indicator values and the network snapshot; 
     receiving one or more later performance indicator values from the network infrastructure; 
     identifying a degree of deviation between the one or more predicted performance indicator values and the received one or more later performance indicator values at least by comparing the one or more predicted performance indicator values and the received one or more later performance indicator values; and 
     in response to the identified degree of deviation exceeding a predetermined threshold, determining a network infrastructure issue.



	Examined claim 4 is merely broader version of patent claim 1. However, the patent claim 1 further recites limitations “the change comprising one or more of a software modification or configuration modification; and a network snapshot” which are not recited in the examined claim 4. It would have been obvious to broaden the patent claim 1 because omitting the limitations is obvious variation. 
Examined claims 5-11, 14-18 recite the similar limitations of patent claims 2, 4-8, 12-15.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459